DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Certified copies have been filed in parent Applications KR10-2019-0122707 filed on 10/03/2019, KR10-2019-0123439 filed on 10/04/2019, KR10-2019-0142315 filed on 11/8/2019, KR10-2020-0042502 filed on 04/08/2020 and KR10-2020-0067924 filed on 06/04/2020.  Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d), a certified English translation of the foreign applications must be submitted in reply to this action.  Failure to provide a certified translation may result in no benefit being accorded for the non-English applications.  Examiner notes that although some portions of the Applications are in English, many portions are not.  Thus, the current benefit accords to the PCT application with filing date 09/29/2020.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/06/2022 has been placed in the record and considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 


Claim Objections
Claims 4 and 17-20 are objected to because in the preamble of claim 4, “A base station (BS) for transmitting and receiving signals in a wireless communication system, the UE comprising:” should be changed to --A base station (BS) for transmitting and receiving signals in a wireless communication system, the BS comprising:--.
	Claims 17-20 are objected to based on their dependency from claim 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-8, 10-12, 14-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (WO2020/198512 A1, hereinafter “Guo”) as supported by provisional application 62/824891 filed on 03/27/2019, in view of Choi et al. (US PG Pub 2021/0058940 A1, hereinafter “Choi”).
	Regarding claim 1, Guo teaches a method for transmitting and receiving signals by a user equipment (UE) operating in a wireless communication system, the method comprising: transmitting a Message A including a physical random access channel (PRACH) and a Physical Uplink Shared Channel (PUSCH) (FIG. 1 step 102, ¶ [0041]); and receiving a Message B based on the Message A (FIG. 1 step 104, ¶ [0041]), wherein the PRACH is transmitted on a PRACH occasion (RO) and the PUSCH is transmitted on a PUSCH Occasion (PO) (¶ [0003]).
	Guo does not teach wherein a starting RB index for the RO is determined based on a lowest RB index of a RB set including the RO and an offset value, and wherein the offset value is obtained by subtracting a lowest RB index of a RB set including a lowest RO from a starting RB index of the lowest RO. 
	In analogous art, Choi teaches wherein a starting RB index for the RO is determined based on a lowest RB index of a RB set including the RO and an offset value (¶ [0176] . . .The starting RB of consecutive M RBs selected from the newly activated BWP (RB with the lowest RB index, e.g., RB #A) may be displayed as an offset value from RB #0 of the BWP to be newly activated (e.g., RB #A=RB #0+offset)), and wherein the offset value is obtained by subtracting a lowest RB index of a RB set including a lowest RO from a starting RB index of the lowest RO (¶ [0176] . . . RB #A=RB #0+offset, thus offset = RB #A (i.e. starting RB index) - RB #0 (i.e. lowest RB index of the lowest RO)).	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo in order to implement the teaching of Choi.  One would have been motivated to do so in order to implement a configurable time gap between the PRACH and the PUSCH in order to protect PUSCH transmissions from the interference of PRACH preambles, thereby improving a UE’s quality of communications.

	Regarding claim 2, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a user equipment (UE) (FIG. 9 UE 900; ¶ [0156] of Guo) for transmitting and receiving signals in a wireless communication system, the UE comprising: at least one transceiver (FIG. 9 radio front end module 915 of Guo); at least one processor (FIG. 9 application circuitry 905; ¶ [0157] of Guo); and at least one memory (FIG. 9 memory circuitry 920) operatively coupled to the at least one processor and configured to store instructions that, when executed, cause the at least one processor to perform specific operations (¶ [0157] of Guo).

	Regarding claim 3, Guo teaches a method for transmitting and receiving signals by a base station (BS) operating in a wireless communication system, the method comprising: receiving a Message A including a physical random access channel (PRACH) and a Physical Uplink Shared Channel (PUSCH) (FIG. 1 step 102, ¶ [0041]); and transmitting a Message B based on the Message A (FIG. 1 step 104, ¶ [0041]), wherein the PRACH is received on a PRACH occasion (RO) and the PUSCH is received on a PUSCH Occasion (PO) (¶ [0003]).
	Guo does not teach wherein a starting RB index for the RO is determined based on a lowest RB index of a RB set including the RO and an offset value, and wherein the offset value is obtained by subtracting a lowest RB index of a RB set including a lowest RO from a starting RB index of the lowest RO. 
	In analogous art, Choi teaches wherein a starting RB index for the RO is determined based on a lowest RB index of a RB set including the RO and an offset value (¶ [0176] . . .The starting RB of consecutive M RBs selected from the newly activated BWP (RB with the lowest RB index, e.g., RB #A) may be displayed as an offset value from RB #0 of the BWP to be newly activated (e.g., RB #A=RB #0+offset)), and wherein the offset value is obtained by subtracting a lowest RB index of a RB set including a lowest RO from a starting RB index of the lowest RO (¶ [0176] . . . RB #A=RB #0+offset, thus offset = RB #A (i.e. starting RB index) - RB #0 (i.e. lowest RB index of the lowest RO)).	
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Guo in order to implement the teaching of Choi.  One would have been motivated to do so in order to implement a configurable time gap between the PRACH and the PUSCH in order to protect PUSCH transmissions from the interference of PRACH preambles, thereby improving a UE’s quality of communications.

	Regarding claim 4, the claim is interpreted and rejected for the same reason as set forth for claim 1, including a base station (BS) (FIG. 8 BS 800; ¶ [0143] of Guo) for transmitting and receiving signals in a wireless communication system, the BS comprising: at least one transceiver (FIG. 8 radio front end module 815 of Guo); at least one processor (FIG. 8 application circuitry 805; ¶ [0145] of Guo); and at least one memory (FIG. 8 memory circuitry 820) operatively coupled to the at least one processor and configured to store instructions that, when executed, cause the at least one processor to perform specific operations (¶ [0145] of Guo).

	Regarding claim 6, the combination of Guo and Choi, specifically Guo, teaches wherein the transmission of the Message A and the reception of the Message B are included in a 2-step random access channel (RACH) procedure (FIG. 1; ¶ [0023]).

	Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth for claim 6.

	Regarding claim 14, the claim is interpreted and rejected for the same reason as set forth for claim 6.

	Regarding claim 18, the claim is interpreted and rejected for the same reason as set forth for claim 6.
	
	Regarding claim 7, the combination of Guo and Choi, specifically Guo, teaches wherein the PUSCH is transmitted through an interlace (FIG. 2, 204; ¶ [0050] In this approach, as illustrated by 204, a PRACH sequence for a particular
PRACH occasion is mapped to some or all of the PRBs of one or more of the interlaces in the same PRB-based block interlace structure used for PUSCH/PUCCH; see also ¶ [0055]).

	Regarding claim 11, the claim is interpreted and rejected for the same reason as set forth for claim 7.

	Regarding claim 15, the claim is interpreted and rejected for the same reason as set forth for claim 7.

	Regarding claim 19, the claim is interpreted and rejected for the same reason as set forth for claim 7.

	Regarding claim 8, the combination of Guo and Choi, specifically Guo, teaches wherein the PO is selected among POs mapped to the RO (FIG. 2, 204; ¶ [0050] In this approach, as illustrated by 204, a PRACH sequence for a particular
PRACH occasion is mapped to . . . all of the PRBs of one or more of the interlaces in the same PRB-based block interlace structure used for PUSCH {interpreted as because an RO is mapped to all PRBs as shown in FIG. 2, option 2, in the same interlace structure used for PUSCH, the PO for the PUSCH is selected among POs mapped to the RO, i.e. the ROs and POs are mapped in the same interlace structure}).

	Regarding claim 12, the claim is interpreted and rejected for the same reason as set forth for claim 8.

	Regarding claim 16, the claim is interpreted and rejected for the same reason as set forth for claim 8.

	Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth for claim 8.
	
Examiner Note:  In paragraphs [0031] – [0038] of Applicant’s specification as filed, Applicant refers to 3GPP NR 38.211, published before Applicant’s application, for background technology, terminologies . . . and so on as used in Applicant’s specification.  Page 9, Section 4.2 Numerologies, Table 4.2-1 of 3GPP TS 38.211 v15.7.0, published in Septermber 2019 before the filing date of Applicant’s earliest application, discloses that μ=0 corresponds to 15 kHz subcarrier spacing (SCS), μ=1 corresponds to 30 kHZ SCS and μ=2 corresponds to 60 kHz subcarrier spacing.  This disclosure is pertinent to the rejection of claims 5, 9, 13 and 17 below. 
	Examiner notes that if Applicant wants the documents in paragraphs [0033] – [0038] to be officially considered by the Office and made of record, they must be included in an IDS and filed with the Office along with a legible copy of each document. 
 
Claims 5, 9, 13 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Guo, in view of Choi, and further in view of 3rd Generation Partnership Project; Technical Specification Group Radio Access Network; NR; Physical layer procedures for control (Release 15); 3GPP TS 38.213 v15.7.0, 2019-09, pp. 1-108 (hereinafter “3GPP”). 
	Regarding claim 5, the combination of Guo and Choi does not teach wherein a minimum gap size of the RO and the PO is 2 symbols based on 15 or 30 kHz of Subcarrier Spacing (SCS), and the minimum gap size is 4 symbols based on 60 kHz SCS.
	In analogous art, 3GPP teaches wherein a minimum gap size of the RO and the PO is 2 symbols based on 15 or 30 kHz of Subcarrier Spacing (SCS), and the minimum gap size is 4 symbols based on 60 kHz SCS (Section 8.1 Random Access Preamble, page 35, last full paragraph:  For single cell operation or for operation with carrier aggregation in a same frequency band, a UE does not transmit PRACH and PUSCH/PUCCH/SRS in a same slot or when a gap between the first or last symbol of a PRACH transmission in a first slot is separated by less than N symbols from the last or first symbol, respectively, of a PUSCH . . . transmission in a second slot where N=2 for μ=0 {i.e. 15 kHz SCS} or μ=1 {i.e. 30 kHz SCS}, N=4 for μ=2 {i.e. 60 kHz SCS} . . . and μ is the SCS configuration for the active UL BWP.)
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Guo and Choi in order to implement the teaching of 3GPP.  One would have been motivated to do so in order to ensure a sufficient time gap between the PRACH and the PUSCH for higher SCS in order to protect PUSCH transmissions from the interference of PRACH preambles, thereby improving a UE’s quality of communications.

	Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth for claim 5.

	Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth for claim 5.

	Regarding claim 17, the claim is interpreted and rejected for the same reason as set forth for claim 5.	

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US PG Pub 2021/0014694 A1 (Li et al.) – discloses a method and apparatus for wideband PRACH configuration for NR unlicensed; and
EP3836711 A1 (Liu et al.) – discloses a user equipment obtaining a parameter related to generation of an orthogonal frequency division multiplexing (OFDM) baseband signal of a physical random access channel (PRACH); and generating the OFDM baseband signal of the PRACH according to the parameter by using an OFDM baseband signal generation formula for the PRACH; the OFDM baseband signal generation formula for the PRACH includes an item indicating a location of a lowest numbered subcarrier of a lowest numbered resource block, which is occupied by a PRACH transmission occasion in a frequency domain used by the OFDM baseband signal of the PRACH, in a resource grid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LALITA PACE whose telephone number is (571) 270-3951.  The examiner can normally be reached on Monday – Thursday 7:00 a.m. – 5:30 p.m.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571) 272-7919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/L.W.P./
Examiner, Art Unit 2413

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413